Citation Nr: 0819875	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, including due to Agent 
Orange (herbicide) exposure.   


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
March 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
veteran testified at a Travel Board hearing before the 
undersigned judge in October 2005.  

In February 2007, the current claim before the Board was 
remanded for the RO to schedule the veteran for a VA 
examination and opinion to determine the etiology of any 
peripheral neuropathy.  This task was completed.  The Board 
also confirmed the RO's earlier denial of service connection 
for immersion foot.  The veteran has not appealed this 
matter.  Therefore, the Board's February 2007 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2007).  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  However, although the veteran has been diagnosed with 
severe polyneuropathy, peripheral neuropathy, and asymmetric 
sensory neuropathy of the upper and lower extremities, none 
of these conditions are on the list of diseases presumptively 
associated with herbicide exposure.  Specifically, there is 
no evidence of "acute and sub-acute peripheral neuropathy" 
manifest to a degree of 10 percent or more within a year 
after the last date the veteran was exposed to an herbicide 
agent during military service (1970).  

3.  There is no credible evidence of peripheral neuropathy in 
service for many years thereafter, and there is competent 
evidence of record against a nexus between the veteran's 
current peripheral neuropathy and his period of active 
service, including presumed exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in February 2004, 
March 2006, and March 2007.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the June 2004 adverse 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing additional VCAA notice in March 2006 
and March 2007, the RO went back and readjudicated the claim 
in the February 2008 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  Consequently, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), is not required in this case.  In essence, here, 
there is no longer any timing error in VCAA notice.       

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), his VA treatment records, and 
Social Security Administration (SSA) records.  The veteran 
has submitted detailed personal statements, a lay statement, 
and hearing testimony concerning the claim at issue.  He also 
had a VA examination with resulting medical nexus opinion 
concerning the cause of his peripheral neuropathy at issue - 
and, more specifically, whether it is linked to his presumed 
herbicide exposure during military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
Board is also satisfied as to compliance with its February 
2007 remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2005).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  In this case, there were several 
attempts to secure treatment records dated in 1972 from the 
VA Medical Center (VAMC) in Butler, Pennsylvania.  However, 
these attempts yielded a negative response.  In any event, at 
the hearing the undersigned discussed with the veteran that 
there may have been a misunderstanding in that the claims 
file actually contains VA inpatient records from the VAMC in 
Butler dated in July 1971, close to 1972, which show 
treatment for furuncles on the left leg.  There is no basis 
for any further pursuit of VA treatment records from 1971-
1972.  In sum, overall, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be presumed to have been incurred in 
service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The following diseases are associated with 
herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and sub-acute peripheral 
neuropathy" means "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2. 
For the presumption to apply, the veteran's peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date the veteran 
was exposed to an herbicide agent during military service 
(that is, his last date of service in Vietnam).  38 C.F.R. § 
3.307(a)(6)(ii).  In addition, VA has specifically determined 
that "chronic" persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agent for 
purposes of the presumption.  See 68 Fed. Reg. 27,630 (May 
20, 2003) (emphasis added).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The veteran contends he has peripheral neuropathy in both the 
upper and lower extremities from exposure to Agent Orange or 
other toxic herbicide agent during his military service, and 
in particular while stationed in Vietnam.  See his August 
2003 claim; personal statements dated in December 2003, March 
2004, and March 2006; and his November 2004 substantive 
appeal (VA Form 9).  His SMRs confirm he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent - such as the dioxin in Agent Orange, 
while there.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  At the 
February 2008 VA examination, the veteran indicates that he 
first experienced neuropathy in the left foot many years 
earlier during service and in 1971 immediately after service, 
neuropathy in the left hand around 10 years earlier (so 
approximately 1998), and neuropathy in the right hand and 
right foot 5 years earlier (so approximately 2002).  See 
report of February 2008 VA examiner.    

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA and SSA treatment 
records dated from 2002 through 2006 reveal current diagnoses 
of severe polyneuropathy, peripheral neuropathy, and 
asymmetric sensory neuropathy of the upper and lower 
extremities.  Therefore, the evidence clearly shows current 
peripheral neuropathy disorders.  Consequently, the 
determinative issue is whether these disorders are somehow 
attributable to the veteran's military service, including his 
presumed exposure to Agent Orange or other herbicide while in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in the critical respect 
that his claim fails. 

With respect to his current diagnoses of severe 
polyneuropathy, peripheral neuropathy, and asymmetric sensory 
neuropathy of the upper and lower extremities none of these 
specific conditions are on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In this regard, 
there is no specific diagnosis of record of "acute and sub-
acute peripheral neuropathy" which is required for the 
presumption to take effect.  See 38 C.F.R. § 3.309(e), Note 
2.  The Board must reiterate that the veteran is not 
competent to render a medical diagnosis for "acute and sub-
acute peripheral neuropathy", unless corroborated by a 
medical professional.  Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

In addition, he was not medically diagnosed with peripheral 
neuropathy of any sort until October 2002, more than 30 years 
after leaving service (and, by implication, Vietnam).  For 
the presumption to apply, any "acute and sub-acute 
peripheral neuropathy" must have become manifest to a degree 
of 10 percent or more within a year after the last date the 
veteran was exposed to an herbicide agent during military 
service in 1970, which is simply not shown here.  38 C.F.R. § 
3.307(a)(6)(ii). 

Further, VA treatment records show he has continuously been 
treated for peripheral neuropathy for close to five years now 
and it has not resolved.  Because any acute or sub-acute 
peripheral neuropathy, will, by definition, resolve within 
two years of the date of onset, any later occurring 
peripheral neuropathy, whether transient or chronic in nature 
will not be presumed to be related to prior herbicide 
exposure or any previously resolved acute or sub-acute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e), Note 2.

Finally, to the extent the evidence may demonstrate the 
existence of current "chronic" persistent peripheral 
neuropathy, this is not a disease associated with exposure to 
herbicide agent for purposes of the presumption.  See 68 Fed. 
Reg. 27,630 (May 20, 2003) (emphasis added).  

Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.   This does not, however, preclude 
the veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, the Board finds that service connection for 
the veteran's peripheral neuropathy on a direct basis, to 
include as due to herbicide exposure, is not warranted.  Even 
though he is presumed exposed to  herbicides as a result of 
his service in Vietnam under 38 C.F.R. § 3.307(a)(6), there 
is clear, competent medical evidence that is flatly against a 
nexus finding.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the Board 
finds that the February 2008 VA medical opinion is entitled 
to great probative weight against the claim.  The examiner 
determined that the veteran had asymmetric sensory neuropathy 
of all four extremities.  However, the etiology was 
"unknown."  He opined it was "not likely to be due to 
Agent Orange" since many of his neuropathic symptoms began 
well after his exposure during service, and there is 
substantial asymmetry with these symptoms.  Additionally, the 
examiner noted there was a "paucity of data" of there being 
an etiologic relationship in this case.    
                 
Even presuming exposure to herbicides, without evidence 
showing that he has medical training or expertise, the 
veteran is not competent to render an opinion as to the 
medical etiology of his current peripheral neuropathy.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In addition, as to direct service connection, SMRs are 
negative for any complaint, treatment, or diagnosis of 
peripheral neuropathy during service, including due to Agent 
Orange exposure, despite the veteran's indications that he 
began to experience numbness in his left foot at that time.  
Post-service, the first mention in the claims file of 
complaints or treatment for hypertension is from 2002, 
so over 30 years after the veteran's discharge from service.  
The veteran indicates he received VA treatment in 1971 and 
1972 right after service for peripheral neuropathy, but a VA 
inpatient report dated in July 1971 only reveals treatment 
with Penicillin for furunculosis of the left leg.  There is 
no mention of peripheral neuropathy at that time.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for his peripheral neuropathy based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

With regard to continuity of symptoms, the Board acknowledges 
the veteran and his friend's lay assertions that he has 
experienced problems with balance and neuropathy in his left 
foot since his military service.  In this regard, the veteran 
and other laypersons are indeed competent to report these 
symptoms since service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the veteran's lay 
contentions regarding continuity of symptoms in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not receive treatment 
for his peripheral neuropathy until decades after discharge 
from service.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  The Board affords the veteran's lay 
statements and testimony less probative weight in light of 
the lack of corroborating medical evidence in service and 
thereafter.  Simply put, the veteran's lay contentions are 
not consistent with the other evidence of record, and are 
outweighed by this evidence.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's peripheral neuropathy of 
the upper and lower extremities on either a direct or 
presumptive basis.  So there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for peripheral neuropathy of 
the upper and lower extremities, including due to Agent 
Orange (herbicide) exposure is denied.    



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


